Citation Nr: 0431651	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-15 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as the decedent's 
surviving spouse for the purpose of receiving death pension 
benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service in the Philippine Scouts from 
December 1930 to February 1938, and in the Army of the United 
States from December 1945 to January 1946.  He also served in 
the Philippine Commonwealth Army from November 1941 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 denial of benefits of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO found, at 
that time, that the appellant could not be recognized as the 
decedent's surviving spouse for the purpose of VA non-
service-connected death pension benefits.

The Board notes that, on a document received by the RO in 
November 2003, the appellant indicated that she wanted a 
hearing before a Veterans Law Judge at the RO.  In a July 
2004 letter, the appellant was scheduled for such a hearing, 
to be held in September 2004.  A notation in the decedent's 
claims file indicates that the appellant failed to appear for 
this hearing.  The Board finds, therefore, that all due 
process has been met with respect to the appellant's hearing 
request.


FINDINGS OF FACT

1.  The veteran and B.T. were married in 1935, according to a 
January 1935 marriage contract.

2.  The veteran separated from B.T. in 1940; there is no 
evidence that the marriage between the veteran and B.T. ended 
in dissolution or annulment, nor is there evidence that B.T. 
was at fault in the separation, or that she entered into a 
marriage-like relationship with another man during the 
separation.

3.  The veteran entered into putative marriages with L.T. and 
the appellant, in 1944 and 1985, respectively.

4.  The veteran did not believe that B.T. had been dead for 
seven years before he married L.T. in 1944, or the appellant 
in 1985.


CONCLUSION OF LAW

The appellant may not be recognized as the decedent veteran's 
surviving spouse for VA benefits purposes.  38 U.S.C.A. §§ 
101(3), (31), 103(c), 1115, 1541 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.53, 3.204, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A January 1935 marriage certificate documents the marriage 
between the veteran and B.T.  A baptismal certificate dated 
in May 1938 shows that a daughter of the veteran and B.T. was 
baptized.

The veteran's service personnel records show that, in 1930 
and 1933, he reported himself as single.  In December 1936, 
he indicated that he was married to B.T., and he listed her 
as the person to be notified in case of an emergency and as 
his beneficiary.  He listed her again as his beneficiary in 
November 1941.  In December 1945, the veteran indicated that 
he was married to L.T. (not the appellant herein), and 
designated her as his beneficiary.

A marriage certificate dated in April 1944 shows a marriage 
between the veteran and L.T (not the appellant herein).

The veteran filed a claim for non-service-connected 
disability pension in October 1977.  On his VA Form 21-527, 
he noted that he was a widower.  The RO subsequently awarded 
pension benefits to the veteran, effective from the date he 
attained 65 years of age, in May 1977.

A May 1985 marriage certificate shows a marriage between the 
veteran and the appellant herein.

In an October 1985 Improved Pension Eligibility Verification 
Report (EVR), the veteran indicated that he was married and 
living with his spouse (it was not required that he identify 
his wife on the form).

On his EVRs dated from September 1989 to February 1999, the 
veteran indicated that he was not married.

The veteran's death certificate, dated on March 8, 1999, was 
unclear regarding his marital status.

In a July 1999 written statement, the decedent's daughter 
listed her father's marriages to B.T. before World War II, to 
L.T. (not the appellant herein) in 1944, and to the appellant 
in 1985.  To her knowledge, there had been no other woman in 
her father's life at the end of his life other than the 
appellant.

A July 1999 document from the Philippine Office of the City 
Civil Registrar indicates that it had no record of the 
marriage of the decedent and B.T., so it could not issue a 
true copy of the marriage certificate.  It also certified 
that the records of marriages for the year 1935 were partly 
destroyed in the archives of the Office.

In a September 1999 affidavit, C.N. stated that he knew the 
decedent, who was a very close friend, and B.T.  He indicated 
that they were married in January 1935 and when the war broke 
out in 1941, the decedent served while his family remained 
home.  He indicated that their separation was a consequence 
of the decedent's military assignment, and not by divorce or 
annulment.  He stated that as a circumstance of his movements 
during the war, a woman came into his life, and they lived 
together as man and wife.  C.N. stated that the decedent 
often expressed a desire to be reunited with his original 
family.

In March 2001, B.T. provided sworn testimony for a deposition 
as part of a field examination conducted by VA.  She 
indicated that the veteran had been her husband, and died in 
March 1999.  She learned that he died because the nephew of 
the decedent told her daughter.  They had been separated 
since 1940.  She said she had not heard of any news about the 
decedent from the time he left until after the war.  His 
nephew informed B.T.'s daughter that he already had children 
from another woman.  B.T. said it was then that she lost 
interest in making him return to her family, because her 
feelings were deeply hurt.  She averred she had never 
remarried or lived with another man since the decedent left.  
She stated that they never had a fight, but that the real 
reason he left in 1940 was to find a job.

A March 2001 VA Deferred Authorization Action indicated that 
evidence to establish continuous cohabitation had been met.  
With reference to the report of the field examination, the 
adjudicator determined that, although B.T. had been separated 
from the decedent, it was not her fault, and she had not 
engaged in any form of marital relationship with any man 
during the separation.  The adjudicator indicated that the RO 
should pay death pension to B.T. as the decedent's surviving 
spouse (her entitlement had initially been established from 
her claim in June 1999, but had been interrupted during the 
resolution of the marriage issue).  Notification of this 
decision was sent to B.T. in September 2001.

In October 2001, the RO received a claim from the person who 
is now the appellant herein, indicating that she was the 
lawful wife of the decedent and wanted to open her claims as 
his beneficiary.

In November 2001, the RO informed the appellant that it 
denied her claim because records showed that the decedent had 
an undissolved marriage to B.T. prior to his marriage to the 
appellant.  Therefore, the appellant could not be recognized 
as the decedent's spouse under Philippine law.  The RO 
advised that it was already paying B.T. because she was the 
unremarried widow of the decedent, as recognized by VA.

In a December 2001 joint affidavit, A.T. and P.N. indicated 
that they knew the decedent and the appellant, who had been 
married in May 1985, as witnessed by relatives and friends.

In a written statement received by the RO in January 2002, 
the appellant disagreed with the RO's decision to recognize 
B.T. as the decedent's widow for VA benefit purposes.  She 
indicated that many years had passed and B.T. had reappeared 
only now that the decedent was dead.  She stated that 
indicative of their long separation is the fact that the 
decedent was married after B.T., and before the appellant, to 
L.T. (not the appellant herein), and they had seven children 
and were separated in 1961.

In a June 2002 statement of the case (SOC), the RO determined 
that B.T., not the appellant, was the surviving spouse of the 
decedent for VA purposes.

On her October 2002 substantive appeal (VA Form 9), the 
appellant indicated that the decedent and some of his 
relatives had knowledge that B.T. had two children with 
another man.  She also doubted the field examination that was 
conducted by VA, and believed that B.T. gave incomplete 
evidence.  No evidence in support of her statements was 
submitted.

At the appellant's request, a Travel Board hearing before a 
Veterans Law Judge (VLJ) at the Manila RO, was scheduled for 
September 2003.  She did not appear as scheduled, and 
indicated by letter that she was ill and could not attend.  
The appellant was rescheduled for the next Manila Travel 
Board, in September 2004, and failed, without explanation, to 
report. 

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a November 2001 letter, the RO informed the appellant of 
the decision on her claim and the reason for the denial.  In 
addition, the decedent was advised, by virtue of a detailed 
June 2002 SOC and September 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay evidence 
was developed with respect to the appellant's claim, and that 
the SOC and SSOC issued by the RO clarified what evidence 
would be required to establish eligibility as the decedent's 
surviving spouse.  We note that this case turns upon a legal 
matter, and that medical records and examination reports are 
not pertinent to the Board's decision.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the September 2004 SSOC contained the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The surviving spouse of a veteran of a period of war is 
entitled to payment of pension, provided that a veteran 
served for ninety days or more during a period of war.  
38 U.S.C.A. § 1541.  The decedent's active duty qualifies as 
such service.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to a veteran meets the requirements of 38 C.F.R. §§ 
3.1(j), 3.50(a) (2004); see also 38 U.S.C.A. § 101(31) (West 
2002).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  In this case, B.T. and 
the appellant have given evidence that the decedent married 
B.T. in 1935, and married the appellant in 1985.  It is 
undisputed that the marriages between the decedent and B.T. 
and the decedent and the appellant took place in the Republic 
of the Philippines.  It is also undisputed that the veteran 
died there.  As such, Philippine law governs determinations 
as to whether those marriages, and any terminations thereof, 
were valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 
(1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, supra; Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995).  Under Article 41 of the 
New Family Code of the Philippines, the time for presumption 
of death to arise has been shortened to four years, and the 
spouse present must have a well-founded belief that the 
absent spouse was already dead.  See Republic of the 
Philippines v. Nolasco, 1993 Philippine S. Ct. Lexis 5633 
(1993).

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35(2).

Marriage can be established by a copy or abstract of the 
public record of marriage containing sufficient data to 
identify the parties, the date and place of marriage, and the 
number of prior marriages if shown on the official record.  
See 38 C.F.R. § 3.205(a) (2004).  In the absence of 
conflicting information, proof of marriage that meets the 
requirements of 38 C.F.R. § 3.205(a), together with the 
claimant's statement concerning the date, place, and 
circumstances of dissolution of any prior marriage, may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  See 38 
C.F.R. § 3.205(b).

In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1) 
(2004).  Other evidence is required under certain 
circumstances such as where the claimant's statement on its 
face raises a question of its validity or the claimant's 
statement conflicts with other evidence of record.  See 38 
C.F.R. § 3.204(a)(2) (2004) (requiring evidence of the types 
indicated in 38 C.F.R. §§ 3.205 through 3.211).  Sections 
3.205 to 3.207 of title 38 of the Code of Federal Regulations 
prescribe basic evidence relating to marriage and divorce.

Based upon the evidence of record, the Board finds that the 
evidence preponderates against a finding that the appellant 
may be recognized as the decedent's surviving spouse for VA 
benefits purposes.

As stated above, under Philippine law, the decedent's 
marriage to the appellant could only be valid during the 
lifetime of his first spouse if the first marriage was 
annulled or dissolved, or he was absent from his first wife 
without having news that she was alive for seven years.  
Here, the appellant is still alive, and there is no evidence, 
nor has the appellant contended, that her marriage to the 
decedent ended in annulment or dissolution.  In addition, 
despite the decades of separation between the veteran and 
B.T., no competent evidence in the record rebuts the 
assertion by B.T. that she was not at fault in their 
separation, and that she did not enter into any marriage or 
marriage-like relationship with another man.  

The Board acknowledges the contention by the appellant, in 
her October 2002 substantive appeal, that B.T. had given 
birth to two children by another man after her separation 
from the veteran.  However, the appellant has not supported 
that assertion with any evidence.  In fact, she requested the 
opportunity to testify before a Veterans Law Judge on Travel 
Board in Manila, but did not report for such a hearing.

Furthermore, although B.T. stated that she never heard from 
the decedent from the time he left in 1940 until after the 
war, she indicated that she then learned that he was then 
living with another woman and that they had children.  There 
is no evidence from B.T. that she believed him to be dead for 
seven years, or that the decedent believed B.T. to have been 
dead for seven years before he married the appellant in 1985 
(or, for that matter, before he married L.T. (not the 
appellant herein) in 1944).  Indeed, when the decedent died 
in March 1999, B.T. learned of it from her daughter, who had 
contact with the decedent's nephew.  In light of the evidence 
that the appellant's and decedent's family members had 
contact, the Board finds no evidence that the decedent 
believed that B.T. was dead for seven years before he entered 
into his putative marriage with the appellant.

Given the foregoing evidence that the decedent and B.T. never 
had a dissolution or annulment of their marriage, that there 
was no evidence that the decedent believed that B.T. had been 
dead for seven years before he married the appellant, and 
that B.T. appears to have met the regulatory requirements for 
continuous cohabitation, the Board finds that the claim of 
entitlement to recognition of the appellant as the decedent's 
surviving spouse for VA benefits must be denied as a matter 
of law.  See Sabonis v. Brown, supra.


ORDER

Entitlement to recognition of the appellant as the decedent's 
surviving spouse for the purpose of receiving death pension 
benefits is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



